UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-1289



CARLOS P. HALE,

                                                Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Glen E. Conrad, Magistrate
Judge. (CA-96-193)


Submitted:   August 13, 1998                 Decided:   August 31, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carlos P. Hale, Appellant Pro Se. Robert Drum, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania; John Francis Corcoran,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carlos P. Hale pursued a claim for a period of disability and

disability    insurance   benefits   under   the   Social      Security   Act,

alleging that he was disabled due to back pain and mental health

problems. An administrative law judge (ALJ) denied benefits, rea-

soning that Hale was not disabled because his medical problems did

not prevent him from performing several specific work roles in-

volving light work activity. The Appeals Council adopted the ALJ’s

decision, and the magistrate judge affirmed, finding that the ALJ’s

decision was legally correct and supported by substantial evi-

dence.* See Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996)

(“Under the Social Security Act, [federal courts] must uphold the

factual   findings   of   the   Secretary    if   they   are   supported    by

substantial evidence and were reached through application of the

correct legal standard.”).

     Hale now appeals, asserting that the ALJ erred in concluding

that he was not totally disabled due to his back pain and depres-

sion. Having carefully considered the record, we conclude that the

magistrate judge was correct and affirm on his reasoning. See Hale

v. Apfel, Commissioner, No. CA-96-193 (W.D. Va. Jan. 30, 1998). We

dispense with oral argument because the facts and legal contentions




     *
       The parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C. § 636(c) (1994).


                                     2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                      AFFIRMED




                                3